Beck, J.,
dissenting. — The evidence in this case, to my mind, establishes the intention' of the defendants, mother and *617son, to be such that the latter was to hold the title of the property for the benefit of the other and the deed was executed with the purpose of enabling the mother to keep the property from her creditors after she had abandoned its occupation as a homestead. While the foregoing opinion does not deny this fact it maintains that plaintiff has no ground of complaint and can claim no relief because, when the property was so conveyed, he could not reach it with his claim for the reason it was then occupied by Mrs. Trau as a homestead; that whatever the intentions of the defendants may have been, as the property was exempt from plaintiff’s debt when a homestead they may put it out of the reach of plaintiff when it ceases to have that character.
Let me notice briefly considerations, which, in my judgment, show the error of the conclusions reached by my brothers. The purpose of defendants was to enable the mother to hold the real estate, receiving the rents and profits, while living permanently in another state. This she could not do without the property becoming subject to the debts. But the transaction between her and her son, whereby he acquired the title, was intended to defeat the law and rob plaintiff of his remedy against the property after its abandonment as a homestead. This, equity will not permit, but will set aside all acts of parties having such an object.
The fact that the mother could have made a hona fide sale of the property, whereby plaintiff would have been cut off from all remedy against the property, cannot be assigned as a reason for upholding a dishonest one. And because, at the time of the sale and as long thereafter as the defendant debtor occupied the property as a homestead, plaintiff could not subject it to his judgment, it does not follow that he could not do so after the defendants had put their fraudulent intentions into practice by the mother abandoning the property as a homestead and the son taking possession to hold it for her benefit. ' It may be admitted that the fraud of the parties, at the time of the conveyance, had not so changed the character of the property that it became subject to plaintiff’s execution — that is, the fraud had not been so far consummated that *618the property lost the homestead character. But the moment this happehed, plaintiff’s rights attached. A parallel case •will illustrate the principle we apply. A is largely indebted and has no property that may be reached by execution. A and B enter into a contract that the latter shall hold the title of all property which the former may acquire, for the purpose of defeating A’s creditors. Under this arrangement A, after the lapse of time, acquires property in the name of B. Can it be doubted that chancery will regard B as the trustee for A, and will enforce judgments against him by making the property subject thereto? The fact that A at the time of the contract with B had nothing which the law will render subject to execution, cannot be urged as a reason for holding his property subsequently acquired in the name of B free from his debts.
' The moment Mrs. Trau abandoned the occupancy of the property in question as a homestead, it became subject to her debts. If it had been conveyed prior to such an abandonment for the purpose of enabling her to effect a future fraud upon her creditors, namely, to hold the property and receive the rents and profits, which, except for the conveyance would be subject to execution, the conveyance is void, because dishonest and devised for the purpose of defeating her creditors.
If the views of my brothers be correct, Mrs. Trau could acquire another homestead, and dispose of it in the same manner as she did the property in suit, which, for the reasons given in the foregoing opinion, would be exempt from her debts, and so another, and another, until, through her faithful •trustee, her son, she would become the holder of real estate, by the most secure tenure against debts, to an extent limited only by her ability to carry on such operations. Neither the law nor equity sanctions doctrines that will be fruitful of such results.
An additional remark upon the evidence is proper here. My conclusion that the defendants intended by the conveyance of the property to defeat the creditors of the mother, and that the property is held for her benefit, is based upon most satisfactory evidence-. The son’s declaration, as shown *619in evidence, will support no other conclusion. It is shown also that through him the rent of the property was received by the mother; he offered it for sale as hers and, finally, admitted that the conveyance was made to him in order to hold it against debts which his mother had contracted. I have rarely met with a case where fraud of this character was so satisfactorily established.
I think the judgment of the District Court is in accord with the law and amply supported by the evidence.